240 U.S. 650 (1916)
STATE OF GEORGIA
v.
TENNESSEE COPPER COMPANY AND THE DUCKTOWN SULPHUR, COPPER AND IRON COMPANY, LIMITED.
No. 1, Original.
Supreme Court of United States.
Decree, entered April 3, 1916.
IN EQUITY.
THIS cause coming on to be heard on the report of the Inspector heretofore appointed to observe operations of the plant and works of defendant The Ducktown Sulphur, Copper and Iron Company, Limited, and upon consideration thereof
It is now here ordered, adjudged, and decreed (and all former decrees are accordingly modified) as follows:
1. That defendant The Ducktown Sulphur, Copper and Iron Company, Limited, hereafter shall not permit escape into the air from its works of fumes carrying more than 45% of the sulphur contained in green ores subjected to smelting.
2. That it shall not hereafter from April 10 to October 1 in any year permit escape into the air of gases the total sulphur content of which shall exceed 25 tons during one day and not more than 50 tons per day shall be permitted to escape at other times.
3. That it shall keep a daily record of the amount of green ores smelted, sulphur in green ore, acid made, sulphur in acid, per centum of sulphur recovered, sulphur escaping, and per centum of sulphur escaping so that statements may be compiled therefrom substantially the same as Table 3, page 19, printed report of the Inspector. *651 It shall also keep a weather record showing direction and velocity of wind, humidity, temperature and pressure at intervals of six hours. These records, verified by the oath of a responsible officer or employee of the defendant, shall be reported to the Clerk of this Court immediately after the end of each calendar month.
4. That it shall deposit with the Clerk of this Court an additional sum of $125.40 to cover expenses and compensation of Inspector.
5. That the Clerk shall pay to Dr. John T. McGill, Inspector heretofore appointed, the sum of $3,375.40  $3,000 being compensation for services, and $375.40 to meet expenses incurred in excess of payments heretofore made to him.
6. The costs of the proceedings in the cause from February 24, 1914, to this date will be charged to defendant The Ducktown Sulphur, Copper and Iron Company, Limited; costs accruing prior to February 24, 1914, will be divided equally between The Tennessee Copper Company and The Ducktown Sulphur, Copper and Iron Company, Limited.
7. The cause will be retained on the docket until further order of the court.
April 3, 1916.